Citation Nr: 1523325	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  06-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and/or depression.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the Veteran initially claimed entitlement to service connection for PTSD, the Board previously recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, based on the assertions and evidence of record. 

In December 2008, the Veteran testified at a Board hearing at the RO; a hearing transcript is of record.  In April 2009 and April 2010, the Board remanded this matter to the agency of original jurisdiction (AOJ) for development.  In December 2011, the Board denied the appeal.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision and remanded for additional proceedings.  

The Veteran's attorney provided additional evidence in April 2015, along with a waiver of review by the AOJ, allowing the Board to consider this evidence.

As explained in the Board's prior denial, the Veteran's claim was denied in a March 1999 rating decision, and he was notified of his appellate rights in August 1999 and did not appeal.  Ordinarily, a finally disallowed claim may be reopened only when new and material evidence is received with respect to that claim, which is a jurisdictional matter that must be addressed prior to considering the underlying claim on its merits.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

Nevertheless, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted in November 2000, and in February 2001, the appellant's then-representative requested readjudication of the claim, pursuant to § 7(b) of the VCAA.  Because this request remained outstanding, consideration on the merits is required pursuant to § 7(b) of the VCAA despite the previous denial.  Further, the AOJ already considered the claim of service connection for a psychiatric disability on the merits, and no prejudice results from the Board's consideration of this issue on the merits.  


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD or psychosis.

2.  Although the Veteran's current depression symptoms had their onset during service, they were the result of willful misconduct due to drug use.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a), (c), (d), 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran has been provided full notice of the information and evidence needed to substantiate all elements of his claim.  See, e.g., letters in December 2005, May 2006, June 2009, and April 2010.  The timing defect of any letters sent after the initial adjudication was cured by the subsequent readjudication of the claim, including in a Statement of the Case and Supplemental Statement of the Case.  

Further, the December 2008 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned Veterans Law Judge asked questions to obtain pertinent evidence and suggest missing evidence, including the timing and location of psychiatric symptoms and treatment.  The Veteran and his then-representative also demonstrated actual knowledge of the required elements by arguing that the evidence showed a relationship between a current disability and service, and requesting additional development in this regard.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Indeed, the Board remanded the case for additional development due, in part, to information provided at this hearing.  No prejudice has been alleged due to any possible notice defects during the hearing or otherwise, and the Veteran has had ample opportunity to participate in the adjudication of his claim.

All known and available records pertinent to the issue on appeal have been obtained and associated with the claims file, including service treatment and personnel records, as well as post-service VA and non-VA records for which the Veteran provided sufficient identification and release.  The evidence includes VA treatment records from 1981 forward, and the Veteran identified psychiatric inpatient treatment from 1981 forward at various times, as discussed below.  

Although the Veteran also reported non-VA treatment for depression and/or substance abuse in 1976 during the 2008 hearing, he did not identify any such treatment or provide a release for VA to obtain the records.  In June 2009, pursuant to a Board remand, the AOJ asked the Veteran to identify any other outstanding records for psychiatric treatment since service; however, he did not respond to this request.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, VA satisfied its duty to assist in this regard.

Pursuant to the April 2010 Board remand, the AOJ attempted to obtain any inpatient or psychiatric treatment records from May 1973 and October 1973, as suggested by military profile reports in those months that referenced mental health diagnoses.  In April and May 2010 responses, however, the National Personnel Records Center (NPRC) stated that no such treatment or records were found or available.  

The Veteran has not referred to any psychiatric treatment in 1973; rather, he has reported approximately one week of psychiatric treatment around June 1971 related to consuming LSD and having a mental health breakdown.  The Veteran has also asserted that his ongoing mental health symptoms began after this incident.  No such records are in the claims file.  There are records concerning inpatient treatment from July to August 1971 for a left arm injury, but no psychiatric treatment.  To the extent that there may be any such psychiatric treatment records, they are not necessary for a fair adjudication.  Service connection cannot be awarded where a disability is based on the Veteran's willful misconduct, to include drug abuse or addiction or the use of drugs to enjoy their intoxicating effects.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a), (c), (d).  As the Veteran has reported that this treatment was the result of drug use, they would not help substantiate his claim. 

Moreover, there was no argument or finding of available, outstanding records in the Veteran's last appeal from this decision to the Court, or that the Board did not satisfy its duty to assist in obtaining any outstanding medical records.  Rather, the only deficiency found was related to the prior VA examiners' opinions.  

The Veteran was afforded VA examinations for his claim in 2009 and again in 2010, pursuant to a prior Board remand.  The Court found the 2010 VA examiner's opinion to be inadequate, and remanded the case to obtain clarification or another medical opinion.  As such, the Board requested a medical opinion from a specialist with the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901.  

Although the Veteran's attorney has argued that this opinion is also inadequate, he provided an additional medical opinion from a private mental health professional in April 2015, which was based on an interview with the Veteran and review of information from the claims file.  The medical evidence is sufficient for a decision on the merits, as it establishes the current diagnosis and a date of onset during service, but also establishes that the onset was due to the Veteran's willful drug use.  As service connection is precluded for disabilities that are due to willful misconduct of drug use, no further medical evidence or opinion is necessary in this case.

In summary, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal, and the prior remand directives were substantially satisfied.  VA has satisfied its duties to inform and assist, and any errors committed were not harmful to the essential fairness of the proceedings; the Veteran will not be prejudiced by a decision on the merits at this time.

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence establishes that it was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, generally established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, although the Veteran has asserted that he has PTSD, there is no indication that he has any medical expertise or training.  As such, although he is competent to report the nature and timing of his observable mental health symptoms, he is not competent to provide a diagnosis for such underlying symptoms.  Rather, this question requires medical training or expertise to interpret the available information and provide a diagnosis due to the complex nature of mental health disabilities in general, especially in light of the Veteran's extensive and complicated history of mental health symptoms and drug and alcohol use.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The medical evidence does not establish a current diagnosis of PTSD.  Rather, the treatment records, August 2009 and October 2010 VA examiners, and the April 2015 private examiner all indicated that the Veteran does not meet the diagnostic criteria for PTSD.  Instead, his current diagnosis is major depressive disorder or depressive disorder not otherwise specified (NOS), as well as cocaine and opioid dependence, which were noted to be in remission at points during the appeal period.  

Because there is no current diagnosis of PTSD, the first element of service connection is not met, and that claim cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  As such, no further discussion is necessary as to the special evidentiary requirements for service connection for PTSD, as opposed to other mental health disorders.  

As noted above, to warrant service connection for the currently diagnosed mental health disability, the competent and credible evidence must show a link between the current disability and an incident, injury, or disease, in the line of duty in service.  

In addition to drug use, which will be discussed further below, at his December 2008 Board hearing, the Veteran testified that he had an in-service stressor of witnessing a soldier get hit by a mortar shell while serving in Thailand in 1972.  He stated that he blacked out and was hospitalized for psychiatric treatment for approximately one week at Clark Air Force Base (AFB) in the Philippines.  

In contrast to the Veteran's testimony, his service personnel records are negative for any service in Thailand; he only served in the Philippines and in the United States.  Further, the Veteran denied any exposure to combat during the August 2009 VA examination.  Additionally, the only time the Veteran mentioned an incident in Thailand involving a mortar shell, as opposed to symptoms relating to drug consumption, was during the 2008 Board hearing; this was after his claim had been denied several times.  The Veteran did not mention any incident in Thailand at either VA examination, in the private evaluation in 2015, or in any available treatment records.  Moreover, the Veteran's service personnel records do not reflect any awards or decorations that are indicative of engaging in combat with the enemy, and his military duties were as an administrative specialist and in the dining hall.  Therefore, the report of witnessing a mortar shell incident would be inconsistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (concerning the combat presumption).  

As such, the Veteran's statements as to a stressful incident in Thailand are internally inconsistent and were made under circumstances indicating bias or an interest in substantiating his claim.  His statements are also inconsistent with the contemporaneous service personnel records, which have high probative value because they were created at the time of the Veteran's service and the alleged occurrence of the incident.  Therefore, he is not credible with regard to this incident.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).  

Otherwise, the Veteran has asserted that his current depression is due to his ingesting LSD during service in 1971.  He contends that he unknowingly ingested the drug, and that he has had continuous psychiatric symptoms and drug addiction since that time.  See, e.g., December 2008 hearing transcript; April 2015 arguments.

Direct service connection may not be granted where a disability is a result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs, because the disability is not considered to have been incurred or aggravated in the line of duty.  Drug abuse includes the use of illegal drugs or substances other than alcohol to enjoy their intoxicating effects.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a),(d).  

For these purposes, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of willful misconduct.  On the other hand, where drugs are used for therapeutic purposes, or where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).  

In contrast, disability compensation may be payable where the alcohol or drug abuse disability was caused by the Veteran's primary service-connected disability, and where the alcohol or drug abuse is not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); see also 38 C.F.R. § 3.310.

In an April 2015 report, a private examiner opined that the Veteran's depressive symptoms began with an incident in service where he consumed LSD, that he did not have mental health symptoms prior to that time, and that his illicit drug use escalated because of the change in his mental status following this LSD event.  

The private examiner noted that the Veteran indicated that he continued with more drug use and ongoing mental health symptoms after the incident involving LSD in service.  The examiner summarized that the Veteran had good performance reports through September 1972, at which point his performance began to worsen, as shown by a March 1973 performance report.  The examiner noted that the Veteran's performance had so deteriorated that he was psychiatrically evaluated in October 1973, and that he did not do well after a further trial of duty and was examined for discharge in November 1973.  The examiner also noted that the Veteran reported frequent trouble sleeping and depression or excessive worry in his November 1973 Report of Medical History for discharge.  Then, post-service records in January 1982 indicated that he requested drug-free counselling.  Although the private examiner indicated that this request was made was four months after the Veteran's February 1974 service discharge, it was actually several years later.  The examiner noted the Veteran's August 1998 report for his VA claim of having been "given or took" a hallucinogenic drug in June 1971, and that he had continuing mental health problems and became a drug addict after that incident.  The examiner also noted the Veteran's reports during the 2009 and 2010 VA examinations that someone put something in his drink in 1971, and that he began to have difficulties after that time.  

Additionally, the examiner noted that, via statements in April 2015, the Veteran's sister and brother described changes in his behavior after the LSD incident or a hospitalization in service, including that he was more withdrawn afterwards than he had been before entering service.  The examiner also personally interviewed the Veteran; he indicated that the Veteran appeared honest and told him that he felt that it was easier to talk to him than with the VA examiners due to their similar background experiences regarding military service.  The Veteran told the private examiner that he was drinking at a bar in 1971 and ended up running down the flight line after consuming LSD, and that he had never done acid before.  The Veteran indicated that he used cocaine after this incident, and that he had used marijuana and heroin prior to this incident, but that he did not report using any drugs while he was in service because he knew he would have been discharged.  The Veteran indicated that he had hallucinations and mood swings after the 1971 incident where he consumed LSD, and that he started using heroin more frequently.  He stated that, prior to the LSD incident, "everything was OK," and that he was depressed afterwards and used a lot of heroin, cocaine, Darvon, and other drugs.  

Considering all of the above, the private examiner opined that the Veteran's current depression was caused by ingesting LSD in service while stationed at Keesler AFB.  

Like the private examiner, the 2009 and 2010 VA examiners also acknowledged that the Veteran had depressive symptoms that began during service.  They indicated, however, that they could not offer an opinion as to whether the currently diagnosed depression was related to service because they could not determine whether his symptoms began before or after the reported LSD incident in 1971.  

The Court found that these VA opinions were inadequate because the question of whether the Veteran's current depression had its onset during service is a separate question from whether he is entitled to payment of compensation for depression stemming from in-service drug abuse, which is a legal matter for the Board, not a medical examiner, to resolve.  See June 2014 Memorandum Decision at 6 n.3.

The two VA examiners, as well as the 2015 VHA specialist, stated that the evidence available to them was unclear as to when the Veteran's depression or other symptoms began, due in part to the fact that he denied psychiatric symptoms or drug use on several occasions in service.  Nevertheless, they each acknowledged the Veteran's assertions that his depression and other mental health symptoms began with his hospitalization in 1971 after ingesting LSD.  The VHA specialist further noted that the Veteran reported depressed mood and trouble sleeping at the time of his service discharge examination in November 1973, and stated that he had begun abusing substances by that time and continued to do so after service.  

The 2010 VA examiner noted that it was possible that the Veteran's substance abuse led to his problems in the military and subsequent difficulties with depression and lack of motivation, but that it was also possible that the stress of service caused some of his depressive symptoms and may have led to his substance abuse.  

Similarly, the 2015 VHA specialist stated that substance abuse can be a significant factor causing clinical depression, and that substance abuse "may, and often does, lead to a mood disorder."  The specialist also acknowledged that "a history of substance abuse may represent an individual's attempt to cope with a mood disorder that began prior to the abuse."  The specialist was unable to say which, if either, of these scenarios applied to the Veteran's case, explaining that there were ambiguities as to when the Veteran's drug use began and when his depression began.

The mere possibility of depressive symptoms having led to the Veteran's drug use during service in 1971 or later is not enough to allow service connection, as there must be at least a 50 percent probability that a condition was incurred or aggravated in the line of duty to warrant service connection.  See 38 C.F.R. §§ 3.102, 3.303.

Further, the 2015 private examiner concluded that the Veteran's depression and other symptoms, including accelerated drug use, began with the reported LSD incident in 1971.  This conclusion is highly probative because it was based on a review of all pertinent evidence of record, including service treatment and personnel records, the VA examination and VHA specialist's reports, and lay statements from the Veteran and his siblings, including additional evidence obtained in March and April 2015 as to the timing of his symptoms.  The information in the private examiner's report is generally consistent with the other evidence regarding the timing of the Veteran's symptoms, but not the circumstances of his initial LSD use.

Specifically, the Veteran has generally reported losing control or having a breakdown and being hospitalized for psychiatric treatment after consuming LSD while stationed at Keesler AFB in June 1971, with hallucinations, other psychiatric symptoms, and drug addiction after that time.  See, e.g., August 1998 claim; May 2006 notice of disagreement; December 2008 hearing transcript; August 2009 and October 2009 VA psychiatric examinations; April 2015 private examination. 

There are some indications of drug or alcohol use prior to service.  See, e.g., June 1998 VA treatment record (reporting a history of intravenous drug, alcohol, and tobacco abuse, and that he began drinking at age 13); October 1999 VA general medical examination (reporting intravenous drug use from 1970 to 1998).  During his April 1970 service enlistment examination, however, the Veteran reported a history of bed wetting as a child, but no other mental health symptoms.  No current psychiatric abnormality was recorded.  As such, to the extent that he may have had any psychiatric symptoms prior to service, it was not noted on his entrance examination, and he was presumed sound at that time.  See 38 C.F.R. § 3.304.

Consistent with the Veteran's reports during the interview with the private examiner in 2015, he denied use of drugs several times in his available service treatment records.  No records have been obtained for any psychiatric treatment in 1971, at Keesler AFB or otherwise; however, he has indicated several times that his reported treatment in June 1971 was due to drug use.  There was inpatient treatment in July 1971 at Scott AFB for lacerations to the left arm, which reflect that the Veteran reported running down a hall and breaking a glass door with his arm.  In a July 1971 Patient History Worksheet, he denied a history of psychiatric symptoms.  Further, in a July 1971 inpatient record from Scott AFB, the Veteran denied drug use, although he reported smoking cigarettes and drinking beer and whiskey.  A medical evaluation at that time found no abnormalities of his neuro-psychiatric systems.

There is some conflicting evidence as to when the Veteran's behavior began to deteriorate in service, and the first documented psychiatric evaluation was in May 1973.  The Veteran has indicated that his performance began to deteriorate after he ingested LSD in June 1971, and that he began to use drugs more frequently after that time.  Nevertheless, service personnel records indicate that the Veteran had positive performance evaluations and promotions until September 1972.  A report covering the period through March 1973 indicated that his performance had worsened, and a report for August 1973 to December 1973 noted that his performance had improved immensely, but improvement was still needed.  

Similarly, during the August 2009 VA examination, the Veteran reported having multiple disciplinary actions and fights during service, and that had a reduction of rank in 1973, but he was unable to remember the circumstances or reasons for this.

A physical profile report from May 1973 reflected a diagnosis of "adult situational reaction," and indicated that the Veteran was being returned for duty and was medically qualified for worldwide duty, and that he would be released from temporary limitations in July 1973.  Another physical profile report in October 1973 again indicated that the Veteran was being returned to his unit as fit for duty, but that his condition was permanent.  He was noted to be "sufficiently free from mental illness, defects, or derangement to both distinguish right from wrong, to adhere to the right and to participate in his own defense," with "no evidence of psychosis."  It was recommended that the Veteran be given a further trial of duty and, if he was found unable to adjust after a reasonable trial period, action be taken for his administrative, non-medical separation from service.  Any psychiatric treatment records from 1973 relating to these profiles are unavailable.

The Veteran underwent an examination for separation from service in November 1973.  In his report of medical history, he reported frequent trouble sleeping, depression or excessive worry, and he again denied any drugs or medication.  The examiner noted frequent trouble sleeping due to service tension and depression.  The Veteran reported being hospitalized at Scott AFB in 1971 for a cut to left arm (which are summarized above), but no other hospitalization.  Clinical evaluation in November 1973 showed no diagnosed psychiatric abnormality and no evidence of psychosis.  The Veteran was discharged from service effective in February 1974.

In light of the above, the service records are generally consistent with the Veteran's denial of any mental health symptoms or behavioral problems prior to June 1971.  He had psychiatric symptoms as of at least May 1973, and at discharge in 1974.

Regarding post-service symptoms, during the December 2008 hearing, the Veteran testified that he had private inpatient psychiatric treatment in 1976, which would have been more than one year after his discharge from service.  The Veteran indicated that this was for depression, he was given medication and therapy, he had a "drug problem," and he stayed on "methadone maintenance" until 1981.  He testified that he had another breakdown and inpatient psychiatric treatment in 1981, followed by additional episodes of treatment thereafter.  

Any records of psychiatric treatment in 1976 are not available; however, the Veteran's reports of treatment through methadone maintenance are generally consistent with his reports when he sought VA treatment in 1981.  At that time, he reported a longstanding history of opiate abuse and requested drug-free counselling, stating that he did not like methadone and that he was using cocaine and heroin while on methadone.  At other times, he reported his first post-service psychiatric treatment as occurring in 1981.  See, e.g., October 1999 VA general medical examination (reporting three psychiatric admissions, with the first one in 1981, and three hospitalizations for drug detoxification, most recently in 1998).

Considering all of the above, and particularly the additional evidence and opinions contained in the April 2015 private examiner's report, the weight of the evidence establishes that the Veteran's depression and mental health symptoms were not present prior to his ingesting LSD in 1971 but, rather, they began after that time.  

The remaining question is whether the episode of LSD use, and subsequent drug use leading to depression and other symptoms, constituted willful misconduct.  The Veteran has asserted at various times that he unknowingly ingested LSD in 1971, in that someone put the drug in his drink without his knowledge.  If this were true, it would not constitute willful misconduct; however, as discussed below, the Veteran is not credible in this regard, when comparing these statements with the more probative evidence indicating that he voluntarily ingested LSD and other drugs.  

In his initial claim for service connection for a psychiatric disability in August 1998, the Veteran stated that he "was given or took" a hallucinogenic drug known as "Orange Sunshine" in June 1971 while stationed at Keesler AFB.  This statement indicates possible voluntary or willful use of drugs during service and is highly probative because it was made prior to the initial denial of his claim for VA benefits.  See Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.

Additionally, during VA inpatient treatment in 1981, the Veteran reported that he "experimented" with LSD while in service and "suffered from ideas of reference" for a while.  The provider noted that his paranoid feelings in the past were possibly connected to LSD.  The Veteran was diagnosed with opiate addiction, cocaine and alcohol abuse.  This statement also indicates voluntary or willful use of LSD during service, and it is highly probative because it was made many years prior to his claim for VA benefits and for treatment purposes, when the Veteran had an incentive to tell the truth to receive proper care.  Id; see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (the Board may cite to the Federal Rules of Evidence where they will assist in articulating the Board's reasons).

In contrast, after the Veteran's service connection claim, which was based on symptoms that started after ingesting LSD during service, was initially denied in March 1999, he generally asserted that he unknowingly ingested LSD in 1971.  

During the December 2008 hearing, the Veteran described the circumstances of how he ingested a drug in 1971 in vague terms, stating that someone "slipped something into [his] drink or something."  As noted above, he also asserted that his current psychiatric disability was due to an incident involving a mortar blast in Thailand, although he had no combat service and never served in Thailand.  The vague nature of his description of the 1971 incident and his report of an incident that is directly contrary to his service records weigh against his general credibility.

At an August 2009 VA psychiatric examination, the Veteran again stated that "somebody put something in [his] drink" in 1971.  He also reported that he started drinking at age 19 and started using drugs at age 21 or 22 while in service.  

At an October 2010 VA psychiatric examination, the Veteran again reported that he began using drugs in the early 1970s while in service.  When asked why he tried drugs and started using heroin and opium, the Veteran stated that he used it because of recreation and because he "enjoyed the high."  The Veteran also stated that he had a mental breakdown when he felt someone put something in his drink.  The examiner stated that the Veteran was a poor historian during the examination, and that he seemed to mix up dates or could not provide an accurate timeline of his various symptoms and also confused the ages of his children.  The Veteran's report during this examination indicates that he voluntarily used heroin and opium to enjoy its intoxicating effects.  As noted above, he reported to the private examiner in April 2015 that he had used marijuana and heroin prior to the LSD incident in 1971, although he used these drugs more frequently after the LSD incident. 

In sum, the Veteran's reports prior to the initial denial of his service connection claim, including for VA treatment purposes in 1981, indicate that he voluntarily used LSD in 1971, and that he used the drug in order to enjoy its intoxicating effects.  The Veteran's statements also indicate that he used other drugs to enjoy their intoxicating effects, including at the time of his service discharge, and that he became addicted to illegal drugs.  Such use constitutes willful misconduct and is a bar to service connection for the resulting disability, to include depressive disorder.  See 38 C.F.R. §§ 3.1(m), 3.301(a),(c),(d).  As discussed above, these statements are more probative and credible and outweigh the Veteran's statements after the initial denial of his claim to the effect that he did not knowingly ingest the LSD.  

The preponderance of the evidence is against service connection for a psychiatric disability.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; therefore, the claim must be denied.  38 C.F.R. § 3.102. 






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disability, to include PTSD and depression, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


